UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

LUTHER DARNELL STAPLETON, JR., ) OCT 2 0 2011}
Plaintiff, i cggggf,,2§%§ﬁ$§“d
V. i Civil Action No.
THE PEOPLE OF THE STATE OF CALIFORNIA; lq ,.  AL? (ﬁnab
Defendant. 3
MEMORANDUM OPINION

This matter is before the Court on the plaintiff 3 application to proceed in forma pauperis
and his pro se civil complaint. The application will be granted, and the complaint will be

dismissed.

The Court has reviewed the plaintiffs complaint and exhibits, keeping in mind that a
complaint ﬁled by a pro se litigant is held to a less stringent standard than that applied to a
formal pleading drafted by a lawyer. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even a
pro se litigant, however, must comply with the Federal Rules of Civil Procedure. Jarrell v.

T isch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure
requires that a complaint contain a short and plain statement of the grounds upon which the
Court’s jurisdiction depends, a short and plain statement of the claim showing that the pleader is

entitled to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a).

This complaint utterly fails to meet even the minimal pleading set forth in Rule 8(a). It is
illogical, incoherent, and ﬁlled with the sort of “fantastic or delusional scenarios,” Neitzke v.

Williams, 490 US. 319, 328 (1989), warranting dismissal under 28 U.S.C. §§ 1915(e)(2)(B)(i),

Williams, 490 US. 319, 328 (1989), warranting dismissal under 28 U.S.C. §§ 1915(e)(2)(B)(i),
1915A(b)(1). Furthermore, it “‘is patently insubstantial, presenting no federal question suitable
for decision.”’ Caldwell v. Kagan, 777 F. Supp. 2d 177, 178 (D.D.C. 2011) (quoting Tooley v.
Napolz'tano, 586 F.3d 1006, 1009 (DC. Cir. 2009)), aﬂ’dper curiam, 455 F. App’x 1 (DC. Cir.
2011), cert. denied, 133 S. Ct. 279 (2012). No defendant should “be forced to spend time and
energy in attempting to decipher plaintiff s utterly confusing and lengthy pleading.” Hamrick v.

United States, No. 08—1698, 2009 WL 8747880, at *1 (D.D.C. Jan. 30, 2009) (footnote omitted).

The Court will dismiss the complaint and this civil action as frivolous. An Order

consistent with this Memorandum Opinion is issued separately.

DATE: lekS’l’IM \(

United States District Judge